DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final Office Action for serial number 15/735,848, Cross-Shaped Clip Arrangement For Clamps, filed on December 12, 2017.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-8, 11-14, 15-19, 22, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,828,151 to Aoyama in view of U.S. Patent Publication No. 2005/0242247 to Geiger and in further view of U.S. Patent No. 5,921,510 to Benoit et al. (Benoit).
Regarding claims 2, and 15, Aoyama ‘151 discloses a cross shaped clip arrangement (Figs. 4A-4F) for clamp, comprising an elongated body (11) with a locking head (12) on one end and a serrated tail (Fig. 4B) on the opposite end; a clip (61-64) on the body; the clip having a 
Nevertheless, Geiger ‘247 discloses wherein the clip arrangement have two pieces: base – 20 in Figure 2, and locking head – 12 top portion of the tie wrap in Figure 1.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking head of Aoyama ‘151 to have a base separate from the locking head as taught by Gieger ‘247 because it has been held that constructing a formerly inetegral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 1977.
Next, Benoit ‘510 discloses wherein the elongated body (67) with a locking head (Figs 10-13 - box-like top portion) and a serrated tail (as shown in Fig. 12); a clip (63) on the body between the locking head and the tail, the body and clip being integrally formed as one piece such that the body and the clip are fixed against sliding movement, the locking head and the serrated tail being spaced apart from the clip, the clip having a base (Fig. 11 – central portion), opposite lateral sides of the base (col. 6, lns 19-25).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated body and the clip of Aoyama ‘151 in view of Geiger ‘247 with integrally one piece with the elongated body and the clip, and wherein the locking head and the serrated tail being on opposite lateral sides of the base as taught by Benoit ‘510 because one would have motivation to provide an alternative means with one piece to save manufacturing cost, and provide with an ease of mounting the clip without moving the elongated body.
Regarding claim 3, Aoyama ‘151 in view of Geiger ‘247, and in further view of Benoit ‘510 discloses wherein the holding flanges are joined at outer ends (Fig. 4C).
Regarding claim 4, Aoyama ‘151 in view of Geiger ‘247, and in further view of Benoit ‘510 discloses wherein the holding flanges form a conical member with a closed tip (Fig. 4C).
Regarding claim 5, Aoyama ‘151 in view of Geiger ‘247, and in further view of Benoit ‘510 discloses wherein the holding flanges  are resilient and extend into spaces between the centering ridges when compressed (Fig. 4F).
Regarding claim 7, Aoyama ‘151 in view of Geiger ‘247, and in further view of Benoit ‘510 discloses wherein the hollow and the centering ridges reside on opposite sides of the base.
Regarding claim 8, Aoyama ‘151 in view of Geiger ‘247, and in further view of Benoit ‘510 discloses wherein the centering ridges (ribs) and holding flanges are offset with respect to one another (Fig. 4F).

Regarding claim 12, Aoyama ‘151 in view of Geiger ‘247, and in further view of Benoit ‘510 discloses wherein the first and second crosses are offset 45 degrees.
Regarding claim 13, Aoyama ‘151 in view of Geiger ‘247, and in further view of Benoit ‘510 discloses wherein the first cross extends outwardly from the base and the second cross extends inwardly toward the base (Figs 4C, 4E, 4F).
Regarding claim 14, Aoyama ‘151 in view of Geiger ‘247, and in further view of Benoit ‘510 discloses wherein the first and second crosses are joined at a tip spaced from the base (Fig. 4F).
Regarding claim 16, Aoyama ‘151 in view of Geiger ‘247, and in further view of Benoit ‘510 discloses wherein the ridges are spaced apart at 90 degree increments and the flanges are spaced apart at 90 degree increments – see Fig. 4F.
Regarding claim 17, Aoyama ‘151 in view of Geiger ‘247, and in further view of Benoit ‘510 discloses wherein the centering ridges form a first cross and the holding flanges form a second cross – with the first and second crosses being offset 45 degree with respect to one another – see Fig. 4F.
Regarding claims 18, and 22, Aoyama ‘151 in view of Geiger ‘247, and in further view of Benoit ‘510 discloses wherein the base (24, 26) has a U-shaped channel with a bottom , a pair of legs and an open top opposite the bottom (Geiger ‘247 – see Fig. 2).

Regarding claims 23-24, Aoyama ‘151 in view of Geiger ‘247, and in further view of Benoit ‘510 discloses wherein the elongated body includes a first strap connecting the serrated tail and the clip (65 – Benoit ‘510, Figures 10-12); a second strap connecting the locking head and the clip (65 – opposite side – Benoit ‘510, Figures 10-12).

Response to Arguments
Applicant’s arguments with respect to amended claims 2, and 15 have been fully considered but they are not persuasive. 
In response to applicant's argument that the new limitation of claims 2 and 15 where none of the cited references teach or suggest a clip is spaced apart from the locking head and from the serrated tail of the elongated body.  The Examiner respectfully disagrees.  Applicant will see that the third reference by Benoit ‘510, which discloses a clip (63) wherein the elongated body (65/67) with a locking head (Figs 10-13 - box-like top portion) and a serrated tail (as shown in Fig. 12); a clip (63) on the body between the locking head and the tail, the body and clip being integrally formed as one piece such that the body and the clip are fixed against sliding movement, the locking head and the serrated tail being spaced apart from the clip (Figs 10-12), the clip having a base (Fig. 11 – central portion), wherein the locking head and the serrated tail being on opposite lateral sides of the base (col. 6, lns 19-25).  
Next, regarding new claims 23-24, the first and second straps are part of the elongated body wherein the locking head and the serrated tail being on the opposite lateral sides of the base.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M. EPPS whose telephone number is (571)272-8282.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TODD M EPPS/             Primary Examiner, Art Unit 3632                                                                                                                                                                                           	April 15, 2021